PER CURIAM.
On this appeal respondent challenges only certain findings of fact of the trial court, made as a part of a reasoned opinion. Such findings may be upset only if clearly erroneous. F.R. 52 (a); McAllister v. United States, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20; A. H. Bull S.S. Co. v. The Exanthia, 2 Cir., 234 F.2d 650, 653; Schroeder Bros., Inc. v. The Saturnia, 2 Cir., 226 F.2d 147, 149; Union Carbide & Carbon Corp. v. United States, 2 Cir., 200 F.2d 908, 910. And we find each of them supported by ample evidence.
Affirmed.